--------------------------------------------------------------------------------

Exhibit 10.6
 
WARRANT
 
THIS WARRANT AND ANY SECURITIES ACQUIRED UPON THE EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE
SECURITIES LAWS OF ANY STATE, AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN APPLICABLE EXEMPTION
TO THE REGISTRATION REQUIREMENTS OF SUCH ACT AND SUCH LAWS.  THIS WARRANT AND
SUCH SECURITIES MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT IN
COMPLIANCE WITH THE CONDITIONS SPECIFIED IN THE WARRANT AGREEMENT (THE “WARRANT
AGREEMENT”) DATED AS OF MARCH 31, 2011 AMONG PATRICK INDUSTRIES, INC. (THE
“COMPANY”) AND THE HOLDERS FROM TIME TO TIME OF THE WARRANTS ISSUED THEREUNDER,
PURSUANT TO WHICH THIS WARRANT WAS ISSUED.


THIS WARRANT AND THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO THE TERMS AND
CONDITIONS OF THE WARRANT AGREEMENT AND THE SECOND AMENDED AND RESTATED
REGISTRATION RIGHTS AGREEMENT DATED AS OF DECEMBER 11, 2008 AMONG PATRICK
INDUSTRIES, INC., THE OTHER PARTIES THERETO, AS SUCH AGREEMENTS MAY BE AMENDED,
MODIFIED, SUPPLEMENTED, RESTATED OR OTHERWISE CHANGED FROM TIME TO TIME.


PATRICK INDUSTRIES, INC.
 
COMMON STOCK PURCHASE WARRANT
 
No. CSW-31MAR11-1
 
March 31, 2011

 
Warrant to Purchase
125,000 Shares of Common Stock
 
PATRICK INDUSTRIES, INC., an Indiana corporation (the “Company”), for value
received, hereby certifies that Tontine Capital Overseas Master Fund II, L.P. or
its registered assigns (the “Holder”) is entitled to purchase from the Company
that number of duly authorized, validly issued, fully paid and nonassessable
shares of Common Stock, without par value, of the Company (the “Common Stock”)
set forth above, at a purchase price per share equal to the Exercise Price, at
any time or from time to time on or after the date hereof, but prior to 11:59
p.m., New York City time, on March 31, 2016, all subject to the terms,
conditions and adjustments set forth in the Warrant Agreement dated as of March
31, 2011 among the Company and the holders from time to time of the Warrants
issued thereunder (the “Warrant Agreement”).  Capitalized terms used and not
otherwise defined herein have the meanings assigned such terms in the Warrant
Agreement.

 
 

--------------------------------------------------------------------------------

 

This Warrant is one of the Warrants (such term to include any such warrants
issued in substitution therefor) referred to and issued under the Warrant
Agreement. The number of shares of Common Stock issuable upon exercise of this
Warrant as set forth on the face hereof is subject to certain adjustments as
provided in the Warrant Agreement.  The Holder is entitled to certain benefits
as set forth in the Second Amended and Restated Registration Rights Agreement
dated as of December 11, 2008 among the Company and the other parties thereto,
as such agreement may be amended, modified, supplemented, restated or otherwise
changed from time to time (the “Registration Rights Agreement”).  Copies of the
Warrant Agreement and the Registration Rights Agreement are available from the
Company at no charge upon the request of the Holder.
 
Dated:  March __, 2011
PATRICK INDUSTRIES, INC.
             
By:
/s/ Andy L. Nemeth
 
Name: 
Andy L. Nemeth
 
Title:
Executive Vice President of Finance, Chief Financial Officer, Secretary and
Treasurer

 
 

--------------------------------------------------------------------------------